DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 01/20/2021 has been entered.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Bolten (US-61,531) on 02/19/2021.

The application has been amended as follows: 

Claim 12, Line 10: - - “first flange by an opening sized for a cable coupled to the cable plug; and” - -
Claim 12, Line 17: - - “member and the jaw member actuates 
Claim 14, Line 2: - - “shaft at a guideway, the guideway is supported on the shaft distal [[a]] the handle supported on the shaft” - -
Claim 15, Line 10: - - “first flange by an opening sized for a cable coupled to the cable plug; and” - -
Claim 15, Line 24: - - “whereby the first link and the second link actuates 
Claim 16, Line 2: - - “shaft at a guideway, the guideway is supported on the shaft distal [[a]] the handle supported on the shaft” - -

Reasons for Allowance

Claim 12, and those depending therefrom including claims 13 and 14, is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12 (Previously Presented), Zellak (US-2005/0067847) discloses a tool comprising: a shaft (12); an alignment member (first end 38) supported on the shaft (integrally supported on shaft 12) the alignment member (38) comprising a transverse member (42) with a first bounding member (44) extending from one end of the transverse member (42) and a second bounding member (46) extending from an opposing end of the transverse member (42) (Fig. 4), the first bounding member (44) including a first flange (52) extending from the first bounding member (44) and separated from the transverse member (42) by a first distance spacing the transverse member (42) and the first flange (52) to receive a cable plug (connector 22) therebetween (Fig. 7), the second bounding member (46) including a second flange (54) extending from the second bounding member (46) and separated from the first flange (52) by an opening sized to a cable coupled to the cable plug (to “form cable channel 50”) [Zellak; paragraph 0017]; and a disconnecting member (14) supported on the alignment member (38) (Fig. 1), the disconnecting member (14) comprising a one jaw (18) supported on the alignment member (38) (Figs. 1 and 7), the one jaw mechanism (18) connected with a rod (elongated portion of gripper 14) having a protruding member (18) (Fig. 2), the rod (elongated portion of gripper 14) 
The jaw mechanism 18 of Zellak is not hinged to the transverse member 42, and such a modification would not have been obvious as the sliding motion between the jaw and transverse member that actuates the jaw 18 would be prevented. Therefore claim 12 is considered allowable.
The following is a statement of reasons for the indication of allowable subject matter: Claims 16 and 17 are dependent on claim 12 which has been indicated as allowable.

Claim 15 (Previously Presented), and those depending therefrom including claims 16 and 17, is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15 (Currently Amended), Zellak discloses a tool comprising: a shaft (12); an alignment member (38) supported on the shaft (12) (Figs. 1,4, 7), the alignment member (38) comprising a transverse member (42) with a first bounding member (44) extending from one end of the transverse member (42) (Fig. 4) and a second bounding member (46) extending from an opposing end of the transverse member (42) (Fig. 4), the first bounding member (44) including a first flange (52) extending from the first bounding member (44) and separated from the transverse member (42) by a first distance spacing the transverse member (42) and the first flange (52) to receive a cable plug (connector 22) therebetween (Fig. 7), the second bounding member (46) 
Ronconi (US-4,531,772) teaches a two jaw mechanism (8, 9) having at least a first link (8), a second link (9), a third link (7) being shorter than the second link (9) (Fig. 3), and a fourth link (6) being shorter than the first link (8) (Fig. 1), the first link (8) connected to the fourth link (6) by a first hinge (Figs. 1,2, 3), the second link (9) connected to the third link (7) by a second hinge (Figs. 1,2, 3), the third link (7) and the fourth link (6) connected by a third hinge (at 5) (Figs. 1,2, 3), the first link (8) and the second link (9) connected by a fourth hinge (10) wherein the first link (8) has a positive angle from a centerline defined by a line extending from the fourth hinge (10) 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723